DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 10/31/2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: “the second copper pillar layer” in claim 1, line 9 and in claim 2, line 2 should read --the vertical second copper pillar layer--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al (US Pub 2014/0054079).
Regarding claim 1, Shen (fig. 8) teaches a connector for implementing multi-faceted interconnection, characterized in that the connector comprises:
a first dielectric layer (first insulating layer 11, [0027]) between a first circuit layer (first inner wiring layer 132, [0027]) and a second circuit layer (first copper layer 12, [0027]); 
a first copper pillar layer (conductive via 320, copper, [0040]) connecting the first circuit layer and the second circuit layer in the first dielectric layer; 
a second dielectric layer (polyimide layer 142 or 242, [0030] and [0035]) on the first circuit layer; a third circuit layer (wiring layer 232, [0033]) on the second dielectric layer; and 
a vertical second copper pillar layer (outer copper layer 312, [0040]) connected to the third circuit layer,
wherein an opening (opening 141 and 241, [0030] and [0035]) is formed in the second dielectric layer to expose the first circuit layer, and the vertical second copper pillar layer exposes side faces facing side end faces of the first dielectric layer and the second dielectric layer.
Regarding claim 4, Shen teaches the connector for implementing the multi-faceted interconnection as claimed in claim 1, wherein a solder mask (protective film 250, [0044] and fig. 10) is formed on the second circuit layer and the third circuit layer.
Regarding claim 6, Shen teaches the connector for implementing multi-faceted interconnection as claimed in claim 1, wherein the first dielectric layer (11) and the second dielectric layer (142 or 242) comprise benzocyclobutene resin, polyphenylene ether, polyimide or epoxy resin (polyimide, [0027], [0030] and [0035]).

Allowable Subject Matter
Claims 2, 3, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the exposed sides of the second copper pillar layer are 13-30 microns below the side end faces of the first dielectric layer and the second dielectric layer (claim 2); and wherein a third dielectric layer and a fourth circuit layer below the third dielectric layer are also formed below the second circuit layer, and an opening is formed in the third dielectric layer to expose the second circuit layer (claim 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892